Citation Nr: 0722053	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease and congestive heart 
failure, to include as due to in-service herbicide exposure, 
and to include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease of the right and left lower extremities, claimed as 
blood clots, to include as due to in-service herbicide 
exposure, and to include as due to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO).  The Board denied the 
claim on appeal by an October 2005 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on an August 2006 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal for development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
heart disorder is related to his service-connected diabetes 
mellitus, type II.

2.  The medical evidence of record shows that the veteran's 
peripheral vascular disease of the right and left lower 
extremities is related to his service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  A heart disorder is proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Peripheral vascular disease of the right and left lower 
extremities is proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues on appeal as the Board is 
taking action favorable to the veteran by granting service 
connection for these disorders.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met 


is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record demonstrates the veteran has 
current diagnoses of coronary artery disease, congestive 
heart failure, and peripheral vascular disease.  

A September 2003 VA arteries and veins examination report 
diagnosed peripheral vascular disease with claudication.  The 
examiner stated that "with the diabetes well controlled 
without medication until 1999 . . . [peripheral vascular 
disease] is not as likely as not related to diabetes mellitus 
but is as likely as not related to tobaccoism and 
hyperlipidemia."

A September 2003 VA heart examination report diagnosed 
coronary artery disease.  The examiner stated that the 
veteran's diabetes mellitus was well-controlled until 1998 or 
1999 and that the veteran had an ischemic cardiac event in 
1990.  The opinion was that

[d]ue to a history of dyslipidemia and 
excessive use of tobacco, it is 
determined that it is not as likely as 
not that the coronary artery disease is a 
direct result of the diabetes mellitus.  
It is therefore concluded that the 
coronary artery disease is more than 
likely a direct result of a long history 
of tobaccoism and dyslipidemia."

A February 2007 letter from a private physician stated

Both heart disease and peripheral 
vascular disease are diseases of the 
vasculature.  Diabetes is a problem that 
can cause disease of the vasculature. . . 
.

Clearly, having diabetes is an 
atherogenic risk factor and predisposes 
an individual to vasculopathic 


complications - like heart disease and 
peripheral vascular disease.  Diabetes 
poses these risks despite how well 
controlled or uncontrolled the 
patient['s] blood sugar is or how their 
renal function is doing. . . .

the VA nurse practitioner [states] that 
peripheral vascular disease and coronary 
artery disease are less likely due to 
diabetes because the diabetes was well 
controlled.  The risk factors for 
atherogenic disease are present even in 
the PRE-diabetic state - so well before 
it is diagnosed with elevated blood 
sugars.  Well-controlled sugars do not 
negate the atherogenic effects of 
diabetes to cause heart disease or 
peripheral vascular disease. . . . the 
mere presence of diabetes, irrelevant of 
blood glucose levels, more than doubled 
the age-related risk for atherogenic 
disease - of the heart or other 
peripheral arteries. . . . simply having 
the diagnosis of diabetes is the same as 
having heart disease even if you have 
never been given the diagnosis of heart 
disease.

Furthermore, the VA nurse practitioner 
states that the hypertension is not 
likely due to diabetes because there is 
normal kidney function.  Diabetes effects 
kidney vasculature on a microscopic level 
prior to causing damage on a macroscopic 
level. . . . You can have a significant 
amount of renal damage without noticing a 
change in a patients' renal function.  By 
the time the renal function (or 
creatinine) on lab work is noticed to be 
abnormal the damage is severe.

It is medically naïve to not recognize 
heart disease and peripheral vascular 
disease as high probability complications 
of diabetes.  Therefore, it is more than 
likely that [the veteran's] heart disease 
and peripheral vascular disease are 
related to his diabetes.

The medical evidence of record shows that the veteran's heart 
disorder and peripheral vascular disease of the right and 
left lower extremities are related to his service-connected 
diabetes mellitus, type II.  The medical evidence shows that 
the veteran has a current diagnosis of a heart disorder and 
peripheral vascular disease.  Furthermore, the February 2007 
letter from a private physician stated that the veteran's 
heart disorder and peripheral vascular disease were related 
to his service-connected diabetes mellitus, type II.  While 
the September 2003 VA examination reports found that the 
veteran's heart disorder and peripheral vascular disease were 
not likely caused by his service-connected diabetes mellitus, 
type II, the examiner who gave those opinions was not a 
physician.  In addition, the physician who wrote the February 
2007 letter specifically refuted the bases for the September 
2003 VA opinion by providing references to medical research 
and well-substantiated medical reasoning.  As such, the 
private physician's knowledge of the veteran's particular 
medical diagnoses and corresponding etiologies is more 
complete.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's heart disorder and peripheral 
vascular disease of the right and left lower extremities are 
related to a service-connected disability and therefore, 
service connection for heart disorder and peripheral vascular 
disease of the right and left lower extremities is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, claimed as coronary 
artery disease and congestive heart failure, to include as 
due to in-service herbicide exposure, and to include as due 
to service-connected diabetes mellitus, is granted.

Service connection for peripheral vascular disease of the 
right and left lower extremities, claimed as blood clots, to 
include as due to in-service herbicide exposure, and to 
include as due to service-connected diabetes mellitus, is 
granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


